Citation Nr: 0608924	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  99-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease, claimed as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1975.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a November 1998 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appeal was remanded in November 2003 and 
March 2005.


FINDING OF FACT

Hypertensive vascular disease is not proximately due to, or 
the result of, 
service-connected diabetes mellitus.   


CONCLUSION OF LAW

The criteria for service connection for hypertensive vascular 
disease, claimed as secondary to service-connected diabetes 
mellitus, are not met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran's basic contention in this appeal is that his 
hypertensive vascular disease is the result of diabetes 
mellitus, for which service connection was granted in a 
September 2001 rating decision based on presumed herbicide 
exposure in Vietnam.  See June 1998 informal claim.  In fact, 
the veteran previously filed a claim of entitlement to 
service connection for hypertension decades ago, on a direct-
causation basis.  38 C.F.R. § 3.303.  In September 1981, the 
Board denied the claim, concluding that hypertension was not 
manifested during active service, and that hypertensive 
vascular disease was not manifested to a compensable degree 
within a year after discharge.  No further review of the 
Board decision was sought.  

The instant claim does not seek to reopen the previously 
denied claim to the extent denial was based on lack of 
evidence of direct causal link between active duty and 
hypertensive vascular disease, or of manifestation thereof to 
a compensable degree within a year after discharge 
(presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309).  As such, the Board evaluates this claim only based 
on secondary service connection, which may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disability, or where the service-connected 
disability aggravates the nonservice-connected disability.  
38 C.F.R. § 3.310(a).  Compensation is for the degree of 
disability - and only that degree - above the degree of 
disability pre-aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Thus, the crux of this claim is whether the record presents 
evidence that hypertension is the result of diabetes.  The 
issue of etiology is one for a medical doctor or other 
professional, who, by virtue of appropriate training, 
education, and/or experience, is qualified to address it.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
etiology opinion submitted to support the claim is that of 
Dr. C. D. Hensleigh (private doctor) who said, in December 
2005, in pertinent part:

I have followed [the veteran] for some period 
of time, more recently with diabetes, 
hypertension and recent stroke.  Basically this 
letter is to confirm the relationship of these 
three illnesses to each other.  [The veteran] 
has been a diabetic for some period of time . . 
. Certainly diabetes increases the risk of the 
development of hypertension due to the 
macrovascular and microvascular complications 
of diabetes and its effect on the kidney.  As 
far as the relationship of hypertension to the 
stroke that [the veteran] had, the same 
pathophysiological mechanisms that cause 
hypertension also cause stroke.  Of course if 
hypertension is not well controlled, it 
increases the risk of hemorrhagic stroke.  
However, [the veteran's] problem was an embolic 
stroke felt to be due to atherosclerosis, not 
due to any kind of cardiac dysrhythmia.  Of 
course another relationship here is that 
diabetes increases the risk of the development 
of atherosclerosis.  All three situations are 
interrelated in some manner  . . .   

In April 2003, the same doctor previously opined, 
conclusorily, without further explanation, that the veteran 
developed hypertension as a result of diabetes that is 
service-connected based on herbicide exposure.  The Board 
does not find Dr. Hensleigh's opinion particularly 
convincing.  Dr. Hensleigh does not state that he reviewed 
the veteran's whole history as documented in the claims 
folder.  Rather, his opinion apparently is based on a more 
narrow period of time, as he stated in 2005 that he has 
"followed the veteran for some period of time, more recently 
with diabetes, hypertension . . ."  The lack of 
consideration of history farther back in time is highly 
significant here because the record presents clinical 
evidence of hypertension preceding manifestation of diabetes 
by nearly two decades.  

Specifically, VA outpatient treatment records dated in the 
late 1970s, but after the passage of the one-year presumptive 
period post discharge, document reports about elevated blood 
pressure.  In fact, during a 1979 VA medical examination, the 
veteran reported history as to having been told by doctors he 
had elevated blood pressure.  The examination report 
reflected a diagnosis of essential hypertension, mild.  The 
earliest clinical evidence of diagnosed diabetes is dated in 
the late 1990s.  See, e.g., 1998-1999 VA and private clinical 
records in which the veteran reported he has had diabetes for 
within the past 1-2 years.  It may be generally accepted 
medical principle that cardiovascular and renal diseases are 
linked.  Indeed, VA does recognize it.  See 38 C.F.R. 
§ 3.309(a) (The term cardiovascular-renal disease, including 
hypertension, "applies to a combination involvement of the 
type of arteriosclerosis, nephritis, and organic heart 
disease, and since hypertension is an early symptom long 
preceding the development of those diseases in their more 
obvious forms, a disabling hypertension within the 1-year 
period will be [service-connected] as any of the chronic 
diseases listed."); see also VA Compensation and Pension 
Service Training Letter 00-06, a portion of which the 
veteran's representative cited in a February 2006 argument, 
which, at best, is generally consistent with, and further 
reinforces, Dr. Hensleigh's opinion that the medical 
community acknowledges the interrelationship between 
cardiovascular and renal abnormalities.

A causal relationship, however, between the veteran's 
service-connected diabetes and his hypertension is 
contradicted on its face by clinical evidence as to diagnosis 
of hypertension preceding that of diabetes by decades.  The 
Board cannot assign equal or greater probative weight to 
generally accepted medical principle to decide the claim 
favorably, ignoring or discounting highly probative evidence 
specific to this veteran that disfavors the claim.  The 
evidence for and against the claim is not in approximate 
balance.         

Also highly probative and unfavorable to the claim is a July 
2004 VA medical examination report, in which the examiner 
said, in pertinent part:

Essential hypertension controlled at present . 
. .  I do not see any relationship to diabetes 
and hypertension.  The patient is . . . a heavy 
smoker.  He reportedly smokes one pack per day; 
however, he reeked of tobacco and old smoke.  I 
would not be surprised if he smokes a lot more.  
In my opinion his hypertension, if it does 
elevate at times . . . is more likely than not 
due to the pulmonary status and the tobacco 
abuse.      

The above opinion not only directly challenges Dr. 
Hensleigh's opinion, it addresses relevant history - long-
term tobacco use - that Dr. Hensleigh does not even mention, 
and identifies likely causation.  In contrast, at best, Dr. 
Hensleigh's 2003 and 2005 opinion is generally favorable to 
the extent that it is consistent with the secondary service 
connection theory as advanced.  However, the 2005 statement 
itself does not even strongly endorse the cause-effect 
relationship between diabetes and hypertensive vascular 
disease in the veteran's case.  Rather, in essence, the 
doctor concludes that diabetes, hypertension, and stroke are 
related to one another.  The most probative portion of his 
2005 statement is that diabetes increases the developmental 
risk for hypertension due to the macro- and micro-vascular 
complications of diabetes and its effect on kidneys.  Even 
so, he does not specifically state that there likely was such 
a cause-effect relationship in the veteran's case.  Even if 
he had, as he so said in 2003, clinically, the record still 
would present a high evidentiary hurdle given evidence of 
hypertension preceding diabetes, and no clinical evidence is 
proffered to challenge this fact (e.g., evidence that 
diabetes was manifested before hypertension, or that both 
developed simultaneously or more closely in time to make the 
secondary service connection theory more viable).  The 2003 
opinion is entirely conclusory and carries little probative 
weight for the same reason.  

The Board does not find that Dr. Hensleigh's opinion places 
the evidence for and against the claim in approximate balance 
to enable the Board to employ 38 C.F.R. § 3.102.  The claim 
is denied.  
    
II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

Between 2003 and 2005, notice was given in several letters 
which told the veteran that, if he identifies the sources of 
evidence pertinent to the claim, then VA would assist him in 
obtaining records therefrom.  He was told that the 
responsibility to substantiate the claim ultimately lies with 
him.  Pursuant to the March 2005 Board remand, the December 
2005 Supplemental Statement of the Case (SSOC) explained the 
principle of secondary service connection.  As for the fourth 
element, the June 2004 and April 2005 letters asked him to 
provide any evidence he has pertaining to his claim, and 
38 C.F.R. § 3.159, from which the element is taken, was cited 
in the August 2004 and December 2005 SSOCs.  While the 
"fourth element" notice arguably pre-dated notice of 
38 C.F.R. § 3.310(a) in the December 2005 SSOC, by December 
2005, the veteran did have full notice, and even thereafter, 
in January 2006, the veteran responded with a waiver of his 
right to a 60-day comment period and asked that the Board 
immediately review his claim.  He did not argue that VA 
failed to comply with Section 5103(a) requirements, or that 
he has evidence needed for full and fair adjudication of the 
claim.  For the same reasons, and because content-complying 
notice was given during the appeal period (such notice could 
not have been given pre-AOJ decision, as appeal was perfected 
well before enactment of law requiring such notice), the 
Board does not find basis to conclude prejudicial error 
occurred as to the timing, or even the substantive content, 
of the notice.  See Mayfield v. Nicholson and Pelegrini v. 
Principi, supra. 

In this service connection claim, there is no issue as to 
requisite "veteran" status or the existence of a 
disability.  As service connection is denied, there is no 
prejudice at this time as to any lack of notice, whether pre 
or post AOJ-decision, on the degree of disability due to 
hypertension, or the effective date for a grant of service 
connection or even the evaluation of the degree of 
disability.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. March 3, 2006).  Despite 
inadequate notice on these elements, the Board finds no 
prejudice in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The crux 
of this claim is evidence of medical nexus between diabetes 
and hypertension.  Appropriate notice was given as to this 
element, albeit post AOJ-decision, and the Board finds no 
prejudice as to the timing thereof.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims folder includes pertinent VA and private 
clinical records, including VA examination records.  The 
Board's development directives were completed; the veteran 
was given opportunity to give lay evidence in the form of 
hearing testimony.  The veteran understood the key evidence 
is that of etiological nexus between hypertension and 
diabetes, and did provide it in the form of a private 
doctor's opinion.  Based on the foregoing, the Board 
concludes that VA has met its duty-to-assist obligations.     


ORDER

Service connection for hypertensive vascular disease, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


